DETAILED ACTION
1.         Claims 1-13, as filed by Preliminary Amendment on 02/26/2020, are pending.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.         The information disclosure statements (IDS) submitted on 02/26/2020 and 05/07/2020 have been considered by the examiner. Initialed copies are attached.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.         Claims 1-2, 5, 7, 9-11, and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite for not clearly setting forth the metes and bounds of the claimed method. First, “in which” should be changed to “comprising” in line 2 and all of claim 1 should be written in active method steps, i.e. with verbs ending in “-ing” to conform with common US practice. For example, amend line 3 to read: “providing a texture having a defined area and a defined height on the textile”. Second, in line 3, it is unclear whether the “texture” or “textile” has “a defined area and a defined height”? Third, in line 16, it is not readily clear what element is being referred to with the phrase “which distance”. To overcome this third issue, since the features in lines 14-15 are recited earlier in lines 4-6, the “wherein” clause starting at line 13 could be simplified to read “wherein the distance between the individual ink droplets is smaller than and/or equal to a diameter of activated ink droplets of the texture layer.” 
Claim 2 recites the limitation "individual applied non-activated ink droplets" in line 3 and “non-activated ink droplets” in line 4.  There is insufficient antecedent basis for this limitation in the claim. At which step in the method do ink droplets satisfy this condition of being “non-activated” or exhibit this feature?
Claim 5 recites the limitation "the variable-volume ink droplets" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the region of the depression" in line 4 and “the depression” in line 5.  There is insufficient antecedent basis for this limitation in the claim. To what does “depression” refer?
Claim 9 recites the limitation "the at least two variable-volume inks" in line 3.  There is insufficient antecedent basis for this limitation in the claim. If claim 9 were amended to depend from claim 8, instead of claim 1, this issue would be overcome.
Claim 10 is indefinite for not clearly setting forth the metes and bounds of the claimed product. In line 3, is it the “texture” or “textile” that have “an area and a height”? In lines 8-10, it is contradictory that the ink droplets have “at least a distance” that is “smaller than or equal to the diameter of activated ink droplets.” It is suggested that “at least” be deleted because “at least” implies larger values, not smaller ones. 
Claim 10, lines 9-10 recite the limitation “activated ink droplets”.  There is insufficient antecedent basis for this limitation in the claim. Claim 10, line 6 recites that individual ink droplets can be activated, but does not require that they are. 
Claim 11 recites the limitation “non-activated ink droplets” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the at least two variable-volume inks" in line 4.  There is insufficient antecedent basis for this limitation in the claim. If claim 13 were amended to depend from claim 12, instead of claim 10, this issue would be overcome.
Appropriate correction/clarification is required.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Aufschnaiter et al. (EP 2189272 A2). The citations below to the Description and Claims of Aufschnaiter are to a machine translation accessed online from Espacenet; a copy is attached to the case file as a PDF. Figures are shown in the original EP document.
As to independent claim 10, Aufschnaiter teaches a three-dimensional texture for a textile having an area and a height (see para. 0067: the object to which the ink applied can be different materials, for example textiles), at least one texture layer, which is formed from at least one variable-volume ink in the form of individual ink droplets which can be applied to the textile and can be activated for a defined volume increase (see para. 0012-0017; para. 0062, 0074, 0082, 0086, Fig. 2 & 4: different volumes of the drops 12 and 13; Fig. 6-8 correspond to a “defined volume increase”; para. 0086-0095: produce a three-dimensional structure with a smooth, pre-structured or rough surface and can be precisely controlled in the individual layers offset from one another; para. 0096: overlap individual droplets to achieve a desired structure/height). Note that the term “can be” is not a positive limitation and only requires the ability to perform that function. See MPEP 2111.04.
Aufschnaiter fails to explicitly disclose that “the ink droplets for the at least one texture layer are provided with at least a distance from each other that is smaller than or equal to the diameter of activated ink droplets”. 
However, this limitation of being “provided with” is interpreted to be a process step within a product claim. The burden would be on applicants to show how the “three-dimensional texture” product differs when produced by the claimed process before such a claim could be properly evaluated for novelty or nonobviousness. See MPEP 2113, which includes this guidance: “Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.” 
It is suggested that claim 10 be amended as follows: “A three-dimensional texture on a textile having an area and a height, at least one texture layer which is formed from at least one variable-volume ink in the form of individual ink droplets that are applied to the textile and activated for a defined volume increase, wherein the ink droplets for the at least one texture layer have [or “are located at”] a distance from each that is smaller than or equal to the diameter of ink droplets that have been activated.” This amendment, or one similar, would likely overcome the rejections under U.S.C. 112(b) and 103 to claim 10 set forth above since it requires, by positive recitation, the inventive features of the texture, which appear to be the spacing of the ink droplets applied to a textile substrate. Underlined words are changes from current text.
As to claims 11-13, it is considered that the features added by these dependent claims relate to arrangements that are either disclosed in Aufschnaiter or are merely matters of engineering choice, achieved without undue experimentation when the general technical knowledge about the state of the art is used.


Allowable Subject Matter
7.	Claims 3-4, 6, 8 are allowable over the prior art of record.
8.	Claims 1-2, 5, 7, and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and, if applicable, to include all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter: The closest related reference Aufschnaiter (EP 2189272 A2) is discussed above; other related references are cited on Applicants’ IDS and the PTO-892 form. 
After extensive search and consideration, there would have been no motivation to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the instantly claimed method of producing a defined three-dimensional texture on a textile as a whole with all of its required steps at the recited conditions. One novel feature of the claimed method is adjusting the distance between the applied [individual] ink droplets to be smaller than and/or equal to a diameter of activated ink droplets of the texture layer, as recited in lines 14-17 of independent claim 1. Emphasis was added by the Examiner.
If necessary/appropriate, additional reasons for allowance will be provided in a Notice of Allowability communication. 


Examiner’s Note
10.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  


Conclusion
11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        June 13, 2022